DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the Claims
As to Claim 15:
Canceled.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-14 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by U.S. Patent Application Publication No. 2013/0009491 to Hafner et al. (Hafner).
As to Claim 1:
Hafner discloses, in FIGs. 8. 9, 11, & 12:
a switching device (38b) for disconnecting a current path (¶ [0001],  "high voltage DC breaker or a DC current limiter;"  Abstract,  ¶ [0065] - ¶ [0068]) in a DC supply system (¶ [0001] - ¶ [0002]), 
said current path comprising inductances at the source end and the load end (12), 
the switching device comprising:  
two series-connected switching modules (38b); 
wherein each of the series-connected switching modules comprises a controllable semiconductor switching element (1), and 
a series circuit (FIG. 12); 
the series circuit including  a resistor (35) and a capacitor (34) connected in parallel to the controllable semiconductor switching element (¶ [0065] - ¶ [0066]).  
As to Claim 2:
Hafner further discloses, in FIGs. 8. 9, 11, & 12:
wherein the parallel-connected arrangement of the controllable semiconductor switching element and the series-connected arrangement of the resistor and the capacitor is interconnected between a first switching module terminal (collector end of 1) and a second switching module terminal (emitter end of 1) of the respective switching module (¶ [0065] - ¶ [0066]).  
As to Claim 3:
Hafner further discloses, in FIGs. 8. 9, 11, & 12:
wherein: 

the first rectifier terminal comprises a first node point of the rectifier bridge (terminal in common with 40, 42, 44, 46), 
on which the cathode terminals of two rectifier components are mutually interconnected (terminal in common with 40, 42, 44, 46); and 
the second rectifier terminal comprises a second node point of the rectifier bridge (terminal in common with 41, 43, 45, 46), 
on which the anode terminals of two further rectifier components are mutually interconnected (terminal in common with 41, 43, 45, 46;  ¶ [0061]).  
As to Claim 4:
Hafner further discloses, in FIGs. 8. 9, 11, & 12:
wherein, in the operation of the switching device for disconnecting the current path, pending the clearance of the energy stored in the inductances, at a given time point, the controllable semiconductor switching element of at least one of the switching modules is switched to a blocking state (¶ [0062] - ¶ [0064]).  
As to Claim 5:
Hafner further discloses, in FIGs. 8. 9, 11, & 12:
wherein, in the operation of the switching device for disconnecting the current path, pending the clearance of the energy stored in the inductances, at a given time point, the controllable semiconductor 
a second partial number of switching modules is switched to a conducting state (¶ [0062] - ¶ [0064]).  
As to Claim 6:
Hafner further discloses, in FIGs. 8. 9, 11, & 12:
wherein, in the operation of the switching device for disconnecting the current path, pending the clearance of the energy stored in the inductances, the controllable semiconductor switching element of that or those switching module(s) is switched to a conducting state, across the capacitor(s) of which the voltage achieves a predefined upper threshold value (¶ [0062] - ¶ [0064]).  
As to Claim 7:
Hafner discloses, in FIGs. 8. 9, 11, & 12:
wherein, in the operation of the switching device for disconnecting the current path, pending the clearance of the energy stored in the inductances, the controllable semiconductor switching element of that or those switching module(s) is switched to a blocking state, across the capacitor(s) of which the voltage achieves a predefined lower threshold value (¶ [0062] - ¶ [0064]).  
As to Claim 8:
Hafner discloses, in FIGs. 8. 9, 11, & 12:
wherein, in the operation of the switching device for disconnecting the current path, pending the clearance of the energy stored in the inductances, the controllable semiconductor switching element of that or those switching module(s) is permanently switched to a blocking state, if, via the capacitor(s) thereof, the voltage no longer achieves the predefined threshold value (¶ [0062] - ¶ [0064]).  
As to Claim 9:
Hafner discloses, in FIGs. 8. 9, 11, & 12:
wherein, in the operation of the switching device for disconnecting the current path, pending the clearance of the energy stored in the inductances, at a given time point, the controllable semiconductor switching element of the switching module is switched to a conducting state, on the capacitor of which the highest voltage is present, in comparison with the voltages on the capacitors of the remaining switching modules (¶ [0062] - ¶ [0064]).  
As to Claim 10:
Hafner discloses, in FIGs. 8. 9, 11, & 12:
wherein, in the operation of the switching device for disconnecting the current path, pending the clearance of the energy stored in the inductances, the semiconductor switching elements are respectively switched on and off in an alternating manner (¶ [0062] - ¶ [0064]).  
As to Claim 11:
Hafner discloses, in FIGs. 8. 9, 11, & 12:
wherein, in the operation of the switching device for disconnecting the current path, pending the clearance of the energy stored in the inductances, the semiconductor switching elements of different switching modules are switched on and off at different time points (¶ [0062] - ¶ [0064]).  
As to Claim 12:
Hafner further discloses, in FIGs. 8. 9, 11, & 12:
wherein, in the path of the controllable semiconductor switching element of a respective switching module, a further controllable semiconductor switching element is interconnected in an anti-series arrangement with (8, 9) the controllable semiconductor switching element (¶ [0071]).  
As to Claim 13:
Hafner further discloses, in FIGs. 8. 9, 11, & 12:
wherein the controllable semiconductor switching element comprises at least one interruptible semiconductor switching element selected from the group consisting of: 
an IGBT, a MOSFET, an IGCT, and a thyristor having a cut-off device (¶ [0065] - ¶ [0066]).  
As to Claim 14:
Hafner discloses, in FIGs. 8. 9, 11, & 12:
wherein the latter is provided for use in a DC supply system having a voltage greater than 1,000 V (¶ [0002]).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID D MATTISON whose telephone number is (303) 297-4243.  The examiner can normally be reached on Mon - Fri 8:30 - 5 ET Office.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DM/Examiner, Art Unit 2849                                                                                                                                                                                                        /LINCOLN D DONOVAN/Supervisory Patent Examiner, Art Unit 2842